[Cite as State ex rel. Nickleson v. Mayberry, 131 Ohio St.3d 416, 2012-Ohio-1300.]




  STATE EX REL. NICKLESON, APPELLANT, v. MAYBERRY, JUDGE, APPELLEE.
                     [Cite as State ex rel. Nickleson v. Mayberry,
                        131 Ohio St.3d 416, 2012-Ohio-1300.]
Court of appeals’ judgment dismissing complaint for writ of mandamus affirmed.
    (No. 2011-1780—Submitted March 21, 2012—Decided March 29, 2012.)
                APPEAL from the Court of Appeals for Wood County,
                           No. WD-11-039, 2011-Ohio-4494.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the court of appeals’ judgment dismissing the complaint
of appellant, Roland Nickleson, for a writ of mandamus to compel appellee,
Wood County Court of Common Pleas Judge Alan Mayberry, to issue a final,
appealable order in his criminal case. Notwithstanding Nickleson’s claims, his
sentencing entry was a final, appealable order because it contained a full
resolution of all the counts of his indictment for which there were convictions.
State ex rel. Davis v. Cuyahoga Cty. Court of Common Pleas, 127 Ohio St.3d 29,
2010-Ohio-4728, 936 N.E.2d 41, ¶ 2; State ex rel. Rose v. McGinty, 128 Ohio
St.3d 371, 2011-Ohio-761, 944 N.E.2d 672, ¶ 2-3.
        {¶ 2} Moreover, Nickleson has or had an adequate remedy by appeal
from his sentencing entry to raise his other claims contesting the validity of the
indictment, the propriety of the jury instructions, and the sufficiency of the
evidence supporting his convictions. State ex rel. Simpson v. Cooper, 120 Ohio
St.3d 297, 2008-Ohio-6110, 898 N.E.2d 936, ¶ 6 (mandamus petitioner had
adequate remedy at law by direct appeal to raise his challenge to the validity or
sufficiency of his indictment); Smith v. Mitchell, 80 Ohio St.3d 624, 625, 687
N.E.2d 749 (1998) (habeas corpus petitioner had adequate remedy at law by direct
                            SUPREME COURT OF OHIO




appeal to raise his claim of erroneous jury instructions); Webber v. Kelly, 120
Ohio St.3d 440, 2008-Ohio-6695, 900 N.E.2d 175, ¶ 7-9 (habeas corpus petitioner
had adequate remedy at law by direct appeal to raise his claim concerning the
sufficiency of the evidence); State ex rel. Voleck v. Powhatan Point, 127 Ohio
St.3d 299, 2010-Ohio-5679, 939 N.E.2d 819, ¶ 7 (“Mandamus will not issue
when the relators have an adequate remedy in the ordinary course of law”); R.C.
2731.05.
       {¶ 3} Finally, we deny appellant’s S.Ct.Prac.R. 6.7(B) request to accept
his statement of facts and issues as correct and reverse the judgment, because his
brief does not reasonably appear to sustain reversal.
                                                              Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                              __________________
       Roland Nickleson, pro se.
                            ______________________




                                         2